Exhibit 10.15

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into as of August 1,
2015 (the “Effective Date”), by and between CSW Industrials, Inc., a Delaware
corporation (the “Company”), and GamCo, LLC, a Texas limited liability company
(“GamCo”).

BACKGROUND

GamCo is a limited liability company the managing member and sole employee of
which is Michael R. Gambrell (the “Consultant”).

The Company wishes to engage GamCo for the purpose of providing, through the
Consultant, advisory services to the Company and GamCo is willing to provide
such services, all subject to certain the terms and conditions contained herein.

The Consultant is currently a member of the board of directors of the Company.
This engagement is separate from his position as a director and his duties,
obligations and compensation in such capacity.

The Company and GamCo acknowledge that the relationship of GamCo and the
Consultant with the Company hereunder is one of confidence and trust and will
involve GamCo and the Consultant being privy to confidential information of the
Company, including, but not limited to, information that qualifies as a trade
secret under applicable law.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and intending to be legally bound hereby, the Company and GamCo hereby agree as
follows:

1. Services. GamCo will provide the Company with advisory services, through the
Consultant, in support of such strategic projects and initiatives as specified
from time to time by the Chief Executive Officer of the Company (the
“Services”). The Services will be provided upon reasonable notice and at
mutually agreed times and locations and are not expected to exceed 150 hours per
year, commencing on the Effective Date. Time traveled will be included in the
calculation of hours worked for such purposes. For sake of clarity, any
engagement beyond the Consultant’s normal duties and obligations as a member of
the Company board of directors and applicable committees thereof will be taken
into account in the determination of Service hours provided hereunder.

2. Term. The term of this Agreement will begin on the Effective Date and will
end on the date the Consultant ceases to serve as a director of the Company.
Either party, however, may terminate the engagement prior to the expiration of
such term on 30 days’ prior written notice.

3. Compensation. As compensation for performance of the Services, the Company
will pay GamCo a monthly advisory fee of $8,333.00, payable on the last business
day of each calendar month.

4. Expense Reimbursement. The Company agrees to reimburse GamCo for the
reasonable travel (including first class air travel) and other expenses of the
Consultant directly related to the provision of the Services in accordance with
customary Company policies,



--------------------------------------------------------------------------------

including submission of requisite supporting documentation. Expenses will be
reimbursed no later than 30 days following receipt of a request for
reimbursement accompanied by the requisite supporting documents.

5. Independent Contractor. GamCo acknowledges that it will act in the capacity
of an “independent contractor” and that nothing in this Agreement shall be
construed to create an employment relationship between the Company and the
Consultant.

6. Employee Benefits. The Consultant will not be entitled to participate in or
receive any benefit or right as a Company employee under any Company employee
benefit or welfare plan, including, without limitation, employee insurance,
pension, savings, bonus, equity compensation, or severance plans, as a result of
the relationship contemplated hereunder.

7. Compliance with Laws. GamCo and the Consultant will comply with all
applicable laws, as well as the Company’s code of conduct and other relevant
policies, in connection with the provision of the Services hereunder.

8. No Conflict of Interest. GamCo represents that neither GamCo nor the
Consultant is a party to any existing agreement that would prevent either GamCo
or the Consultant from entering into and performing the obligation contemplated
hereunder. During the term of this Agreement, neither GamCo nor the Consultant
will enter into any other agreements or provide services to any other person
that would be inconsistent or incompatible with GamCo’s obligations, or the
scope of the Services to be rendered for the Company, under this Agreement, or
that otherwise would compromise the interests of the Company. Neither GamCo nor
the Consultant will provide to the Company, or use in the conduct of the
Services hereunder, any confidential or proprietary information of any third
party.

9. Company Information. During the term of this Agreement and in the course of
performance of the Services hereunder, GamCo and the Consultant will receive or
otherwise be exposed to confidential and proprietary information relating to the
Company’s technology, know-how, data, inventions, developments, plans, business
practices, and strategies (“Information”). GamCo acknowledges the confidential
and secret character of the Information and agrees that the Information is the
sole and exclusive property of the Company. Neither GamCo nor the Consultant
will use the Information except in the performance of this Agreement, nor
disclose all or any part of the Information in any form to any third party,
either during or after the term of this Agreement. Upon termination of this
Agreement for any reason, including by expiration of the term hereof, GamCo and
the Consultant will return to the Company or destroy all such Information,
regardless of the form thereof and including any notes or extracts related
thereto. GamCo agrees that any breach of the foregoing covenants would
irreparable harm the Company, there is no adequate remedy at law for such
breaches, and, accordingly, the Company will be entitled, in addition to any
other right or remedy available, to the grant of an injunction from a court of
competent jurisdiction restraining any breach or threatened breach of the
foregoing covenants.

10. Indemnification. The Company agrees to defend, indemnify and hold GamCo and
the Consultant harmless from any loss, liability, cost and expense (including,
but not limited to, reasonable attorney’s fees) incurred by GamCo or the
Consultant as a result of any actual or threatened action or proceedings against
either GamCo or the Consultant by any third party by

 

2



--------------------------------------------------------------------------------

reason of, or arising from, the consultancy contemplated hereby to the fullest
extent permitted under applicable law, except in respect of any matter that is
finally determined by a court of competent jurisdiction to have been primarily
caused by the gross negligence or willful misconduct of GamCo or the Consultant.

11. Taxes. GamCo acknowledges and agrees that GamCo, and not the Company, will
be solely responsible for any and all federal, state, local and foreign income
and employment taxes in respect of the compensation payable hereunder.

12. Governing Law; Forum. The laws of the State of Texas will govern all matters
arising out of or relating to this Agreement, without giving effect to any
conflict of law principles. Each of the parties irrevocably consents to the
exclusive jurisdiction of the federal and state courts located in Dallas, Texas
for any matter arising out of or relating to this Agreement, provided that any
action seeking to enforce any order or judgment rendered by such courts or any
claim for equitable relief arising out of or related to this Agreement may be
brought in any court of competent jurisdiction.

13. Attorneys’ Fees. If a proceeding is commenced to resolve any dispute that
arises between the parties under this Agreement or in respect to the matters
covered hereby, the prevailing party in that proceeding will be entitled to
recover its reasonable attorneys’ fees, expert witness fees and out-of-pocket
costs, in addition to any other relief to which that prevailing party may be
entitled.

14. Assignment and Delegation. Neither party may assign any rights or delegate
any duties under this Agreement without the prior written consent of the other
party. Any purported assignment of rights or delegation of performance in
violation of this Section 14 is void.

15. Notices. Any notice required or permitted by this Agreement shall be in
writing and delivered as follows, with notice deemed given as indicated: (a) by
personal delivery, when actually delivered; (b) by overnight courier, upon
written verification of receipt; or (c) by certified or registered mail, return
receipt requested, upon verification of receipt. Notice shall be sent to the
addresses set forth below or to such other address as either party may provide
in writing.

 

Company:

CSW Industrials, Inc.

5400 Lyndon B. Johnson Freeway, Suite 1300

Dallas, Texas 75240

Attention:    Joseph B. Armes

    Chief Executive Officer

Consultant:

GamCo, LLC

1611 Mount Larson Road

Austin, Texas 78746

Attention: Michael R. Gambrell

 

3



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in reference to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties
with respect thereto.

17. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by the parties to this
Agreement or, in the case of a waiver, by the party waiving compliance. The
failure of any party at any time to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

18. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable, and this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
of this Agreement; the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. In lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

19. Headings. The descriptive headings in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed an original but all of which
together shall constitute one and the same agreement.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

CSW INDUSTRIALS, INC. By:  

/s/ Joseph B. Armes

Name: Joseph B. Armes Title: Chief Executive Officer GAMCO, LLC By:  

/s/ Michael R. Gambrell

Name: Michael R. Gambrell Title: Managing Member

 

5